Citation Nr: 1145325	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  07-10 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for chloracne, including as due to herbicide exposure.  

2.  Entitlement to service connection for heart disease, including atrial fibrillation and hypertension, including as due to herbicide exposure.  

3.  Entitlement to an initial rating (evaluation) for diabetes mellitus, rated 10 percent disabling from January 14, 2002, 20 percent disabling from March 11, 2002 to November 22, 2010, and 40 percent disabling thereafter.  

4.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1965 to June 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of September 2005 and January 2007 rating decisions of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chloracne has not been manifested of record at any time.  

2.  The Veteran did not sustain an injury, disease, or manifest chronic symptoms of a heart disorder, including hypertension or atrial fibrillation, during service.  

3.  The Veteran did not continuously experience symptoms of a heart disorder, including hypertension or atrial fibrillation, in the years after service until 1985.  

4.  A heart disorder, including hypertension or atrial fibrillation, is not caused by any in-service event, including herbicide exposure.  

5.  The Veteran does not have ischemic heart disease.

6.  From January 14, 2002 to March 11, 2002, the Veteran's diabetes mellitus was controlled by diet alone.  

7.  From March 11, 2002 to November 22, 2010, the Veteran's diabetes mellitus was controlled by diet, oral medication and insulin, without need for restriction of activities.  

8.   From November 22, 2010, the Veteran's activities were restricted by reason of diabetes mellitus, without evidence of episodes of ketoacidosis or hypoglycemic reactions, or the need for visits to diabetic care providers twice per month.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for chloracne have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  A heart disorder, including hypertension or atrial fibrillation, was not incurred or aggravated in service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for an initial rating in excess of 10 percent for diabetes mellitus have not been met from January 14, 2002 to March 11, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  

4.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met from March 11, 2002 to November 22, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913.

5.  The criteria for an initial rating in excess of 40 percent for diabetes mellitus have not been met at any time from November 22, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the service connection issues, the Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  February 2002 and February 2004 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

Regarding the appeal of initial rating for diabetes mellitus, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess, 19 Vet. App at 490.  A January 2007 statement of the case (SOC) provided notice on the "downstream" elements of rating and effective dates, readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including all available VA outpatient treatment records from October 1969, and private treatment records from various medical care providers, including different Kaiser Permanente locations, have been secured.  The RO arranged for a VA examination in November 2010.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records. The examiner also provided a detailed rationale for the opinion rendered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as cardiovascular disease, including hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft- tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Board observes that the regulations pertaining to diseases presumptively associated with herbicide exposure have been recently amended.  VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2011).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset." 

During the pendency of this appeal, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."   

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's personnel records confirm that he was stationed in the Republic of Vietnam while on active duty.  Furthermore, the Veteran is service connected for diabetes mellitus as a result of herbicide exposure; therefore, his in-service exposure to herbicides is recognized by VA.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Chloracne

The Veteran contends that service connection should be established for chloracne as a result of herbicide exposure while he served in the Republic of Vietnam.  As noted, this is one of the diseases for which service connection may be presumed as being due to such service.  Review of the record shows that the Veteran was granted service connection for dermatitis, so the only issue before the Board at this time regarding a skin disorder is the specific disorder of chloracne.  

The Board finds that the weight of the evidence demonstrates that chloracne has not been manifested either in service or at any time thereafter.  In this regard, the STRs do not show complaints or manifestations of a skin disorder.  VA outpatient treatment records, dated in April 1983, show that the Veteran was treated for dermatitis and a VA compensation examination in June 1985 showed the only skin abnormalities to be tinea pedis and cruris.  

Dermatitis was again demonstrated on VA examination in November 2010 at which time the examiner rendered an opinion that this was aggravated by the Veteran's service-connected diabetes mellitus.  Service connection for dermatitis was granted by the RO in an August 2011 rating decision so this disability is not at issue before the Board.  

The evidence of record has not demonstrated that the Veteran has manifested the specific disability chloracne at any time.  In the absence of proof of a current disability of chloracne at some time during the pendency of this claim, there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 vet. App. 223, 225 (1992).  Accordingly, service connection for chloracne is not warranted.  

Service Connection for a Heart Disorder, Including
Hypertension and Atrial Fibrillation.  
	
The Veteran contends that he has heart disease, including hypertension and atrial fibrillation, as a result of exposure to herbicides in service.  The Veteran has not contended that any heart disorder was incurred in service.  Rather, the Veteran contends that exposure to herbicides caused him to have a heart disorder, described as atrial fibrillation and hypertension.  

After review of the evidence, the Board finds that the weight of the evidence demonstrates that there was no injury, disease, or chronic symptoms of heart disease, hypertension, or atrial fibrillation during service.  The Veteran's STRs show no complaints, findings, diagnosis, or treatment of any heart disorder, including hypertension or atrial fibrillation.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any other in-service injury or disease, aside from claiming that the disability is due to exposure to herbicides.  

Based on a review of the evidence, the Board also finds that symptoms of a heart disorder, including hypertension or atrial fibrillation, were not manifested during service, and were not continuous after service until 1985.  Review of the post-service evidence shows an elevated blood pressure reading on VA compensation examination in June 1985.  The record shows that the Veteran has given a history of having had hypertension dating back to 1985 and a history of an episode of atrial fibrillation in 1988 for which he was placed on medication.  

The Board's finding is further supported by the lack of post-service evidence showing heart problems until 1985, roughly 15 years after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

Although the Veteran has been diagnosed after service with atrial fibrillation and hypertension, the Board finds that the weight of the evidence is against a finding that an in-service incurrence or aggravation of an injury or disease to the heart actually occurred.  For this reason, there is nothing in service to which the diagnosed atrial fibrillation and hypertension could be related by competent opinion.  Thus, the lack of any evidence of heart complaints, symptoms, or findings for 15 years between the period of active service and the first manifestations of hypertension or atrial fibrillation is itself evidence which tends to show that these diseases did not have their onset in service or for years thereafter.  

Regarding the contention that a heart disorder, including hypertension and atrial fibrillation, are the result of herbicide exposure, the Board finds that there is no basis for presumptive service connection based on this exposure.  Although 
38 C.F.R. § 3.309(e) was recently amended to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents, the evidence does not show that the Veteran has or has had ischemic heart disease at any time.  The term ischemic heart disease has been further described as including acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  A newly added Note 3 at the end of 38 C.F.R. § 3.309 provides that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  

In November 2011, the Veteran was afforded an examination by VA to ascertain whether he had heart disease and, if so, whether it may be due service, including to herbicide exposure or a service connected disorder, primarily diabetes mellitus.  After examination and review of the record, the examiner stated that there were no findings of hypertensive heart disease.  The diagnosis was essential hypertension.  The examiner rendered an opinion that this was not aggravated by the Veteran's service-connected diabetes mellitus.  

The record does not document that the Veteran has or has had ischemic heart disease at any time since his discharge from active duty.  Therefore, the Board finds that service connection may not be presumed as having been due to herbicide exposure.  The Board also finds that there is no basis to determine that the hypertension or atrial fibrillation were caused or aggravated by the Veteran's service-connected disabilities, including diabetes mellitus.  The Board notes that there is no medical opinion in the record that supports a contention that either hypertension or atrial fibrillation is caused or aggravated by a service-connected disability, including diabetes mellitus.  Under these circumstances, the preponderance of the evidence is against the claim and service connection for a heart disorder must be denied.  

Initial Rating of Diabetes Mellitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In this case, the Board has considered the entire period of initial rating claim from January 14, 2002, to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for diabetes mellitus was granted by the RO in the September 2005 rating decision.  Initially, ratings of 10 percent, from the effective date of the award, January 14, 2002, and 20 percent from March 11, 2002 were assigned.  The Veteran appealed these initial ratings.  For the period from November 22, 2010, a 40 percent rating was assigned.  As the Veteran has not expressed satisfaction with the higher rating of 40 percent, and it is less than the maximum under the applicable criteria, this becomes part of the appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

For diabetes mellitus that is manageable by restricted diet only, a 10 percent rating is warranted.  For diabetes mellitus requiring insulin and restricted diet, or; requiring an oral hypoglycemic agent and a restricted diet, a 20 percent rating is warranted.  For diabetes mellitus requiring insulin, a restricted diet and regulation of activities, a 40 percent rating is warranted.  For diabetes mellitus, requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, a 60 percent rating is warranted.  For Diabetes mellitus, requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, a 100 percent rating is warranted.  38 C.F.R. § 4.119, Code 7913.

The rating criteria for a 40 percent evaluation under Diagnostic Code 7913 are conjunctive, requiring not only evidence of insulin dependence and restricted diet, but also evidence of regulation of activities.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities has been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007)

The record shows that the Veteran submitted the claim for service connection for diabetes mellitus on January 14, 2002.  Medical evidence of record at the time of the September 2005 rating decision that granted service connection included private treatment records that showed elevated glucose levels in January 2002.  At that time, the assessments included diabetes mellitus.  Weight reduction and a diabetic diet were planned.  The Veteran's list of medications did not include insulin or an oral hypoglycemic agent.  Medical records dated in April 2001 describe the Veteran as a long-distance runner who ran 5 to 9 miles per day, 5 days per week.  At that time, it was noted that he had been treated for a month with Glucophage, but was subsequently told that his blood sugar was normal so the medicine was discontinued.  The treatment records show that an oral hypoglycemic medication was added to the on March 11, 2002.  

Additional treatment records from a private treatment provider, dated through November 2009, show that the Veteran received treatment approximately every two to three months.  They do not include any indications that the Veteran's activities needed to be restricted as a result of his diabetes mellitus.  These records do show that the Veteran required treatment for complications of diabetes, including diabetic foot care, and the need for insulin in 2008.  In November 2009, it was noted that the Veteran's blood sugar was well controlled and that he was exercising.  

An examination was conducted by VA on November 22, 2010.  At that time, the Veteran reported no episodes of diabetic ketoacidosis that required hospitalization and had not been hospitalized for hypoglycemia.  He had not visited a diabetic care provider for episodes of either ketoacidosis or for a hypoglycemic reaction.  He reported progressive weight loss of 30 pounds over the past two years.  He described progressive loss of strength in the arms, legs and back as well as tingling and numbness in the arms, fingers, legs and toes.  He indicated weakness in the arms and legs and foot pain.  The Veteran reported that he treated his diabetes with diet, oral medication and insulin.  He described skin and eye problems as a result of his diabetes.  The diagnosis was diabetes mellitus.  The examiner stated that the effect of this condition on the Veteran included limitation of strenuous activities, as well as limitation on working at heights or on ladders due to neuropathy.  

In January 2002, when service connection for diabetes mellitus was first established, the medical evidence shows that control of the disease was by diet alone.  On March 11, 2002, an oral medication was added to the treatment regimen.  Thus, until March 11, 2002, the 10 percent rating was appropriate.  

On March 11, 2002, the criteria for a 20 percent rating were satisfied.  At that time, there was no indication that the Veteran's activities were restricted in any way.  The Board has reviewed all of the medical evidence prior to the November 2010 VA examination and has found no indication that the Veteran needed to have his activities restricted.  In November 2009, his blood sugar was described as being well controlled and it was noted that the Veteran continued to exercise.  

Restriction of activities is not noted in the record prior to the findings of the November 22, 2010 VA examination.  That examination specifically noted that there was no evidence of ketoacidosis or of hypoglycemic reaction or of twice a month visits to a diabetic care provider.  Therefore, the ratings of 10 percent prior to March 11, 2002; 20 percent between March 11, 2002, and November 22, 2010; and 40 percent as of that date are shown to be accurate, and ratings in excess of those percentages for those time periods are not shown to be warranted.  38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Considerations 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's diabetes was controlled by diet alone when service connection was first granted and, while the need for oral medication was demonstrated as of March 11, 2002, there was no evidence of restriction of activities until November 22, 1002.  At that time, the record did not show visits to a diabetic care provider twice per month, or episodes of ketoacidosis or hypoglycemic reactions.  Thus, the disability demonstrated directly corresponds to the schedular criteria for the percent evaluations assigned for each rating period.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's diabetes mellitus, and no referral for an extraschedular rating is required.  


ORDER

Service connection for chloracne, including as due to herbicide exposure, is denied.  

Service connection for heart disease, including atrial fibrillation and hypertension, including as due to herbicide exposure, is denied.  

An initial rating for diabetes mellitus, in excess of 10 percent disabling from January 14, 2002, in excess of 20 percent disabling from March 11, 2002, and in excess of 40 percent disabling from November 22, 2010, is denied.  



REMAND

In addition to the disabilities noted herein, service connection is in effect for additional disabilities among which is chronic lumbosacral strain with degenerative arthritis, spondylosis, facet joint arthritis and intervertebral disc syndrome.  The Veteran's combined service-connected disabilities evaluation is 80 percent.  

A report of a June 2010 VA examination of the Veteran's back includes a remark that the effect of the Veteran's back disorder was severe as the Veteran had had to stop working.   Thus this opinion raises the matter that the Veteran cannot secure and follow a substantially gainful occupation, by reason of service-connected disabilities.  Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  

Accordingly, the issue of TDIU is REMANDED for the following action:

The RO/AMC should adjudicate the issue of entitlement to TDIU.  If the determination is unfavorable to the Veteran, he and his representative should be provided with a statement of the case (SOC) that addresses all relevant actions taken on the claim for TDIU.  If the Veteran responds to the SOC by submission of a substantive appeal, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


